


Exhibit 10.95
2012 MEMC Downstream Solar Bonus Plan


1.
Purpose of Plan. The purpose of the Downstream Solar Bonus Plan (the “Plan”) is
to provide a significant reward to key management employees who have shown
exemplary results in driving the timely completion of solar project deals
resulting in significant profit before taxes (PBT).



2.
Plan Performance Cycle. The plan has an annual cycle, and is aligned with our
fiscal year.



3.
Eligibility. General Managers and other key management employees critical to
closing and implementing solar project deals. Final eligibility will be
determined by the CEO and ratified by the Compensation Committee.



4.
Performance Measure and Funding. The performance measure used to determine
funding levels will be Profit Before Tax (PBT). The Plan compensation pool, if
any, will be funded as a % of PBT, based on projects that have “termed-out”.
Term out means substantial completion is reached and project is sold or retained
in an IPP model. In order to be retained as an IPP, the CCC and the CFO must
approve the decision. Substantial completion means that non-GAAP revenue is
recognized and a significant majority of the cash is received. The PBT
calculation includes full project costs including COGS , financing costs and
associated OpEx. The CFO is required to sign off on the final PBT and the Plan
compensation pool, if any.



5.
Individual Award Opportunity. An individual's allocation of the Plan
compensation pool, if any, will be determined by the CEO and will be based on a
number of factors, including the impact the individual had on closing projects,
the ability to drive new business, and other criteria aligned in driving the
solar business. Awards may also be adjusted based on the period of time someone
was employed or spent time devoted to solar energy projects.



6.
Timing of Awards. Assuming a Plan compensation pool is earmarked by the CEO
within a given fiscal year, any individual employees who are chosen by the CEO
to receive an allocation of the Plan compensation pool shall be awarded as
follows:

•
1/3 of the payment at the time the Company pays annual bonuses following the
close of the fiscal year in which bonuses were earned;

•
1/3 of the payment approximately one year after the first payment

•
1/3 of the payment approximately two years after the first payment.

An individual must be employed at time of each payout in order to receive that
payout.


7.
Changes to the Plan. The MEMC Board of Directors' Compensation Committee has
final authority and control over the Plan.  Both the Compensation Committee and
MEMC Management reserve the right to modify or eliminate the Plan at any time,
including funding measures and levels, plan participants, timing, or any other
plan feature.



8.
The letter from Ahmad Chatila to which this Plan was attached when received by
you is your notification that you are a potential recipient under the Plan. Your
signature below acknowledges that you have read and understand the terms of this
2012 MEMC Downstream Solar Bonus Plan:



_______________________________________         ___________________
Employee Name                          Date




